Case: 11-40852     Document: 00511789893         Page: 1     Date Filed: 03/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 15, 2012
                                     No. 11-40852
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DAVID ARANDA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:10-CR-95-2


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        David Aranda appeals the sentence imposed following his guilty plea
conviction for conspiracy to transport unlawful aliens within the United States
in violation of 8 U.S.C. § 1324. He contends that the district court erred when
it denied him a minor role reduction pursuant to U.S.S.G. § 3B1.2(b).
        Whether Aranda was a minor participant is a factual determination that
is reviewed for clear error. See United States v. Villanueva, 408 F.3d 193, 203



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40852    Document: 00511789893      Page: 2   Date Filed: 03/15/2012

                                  No. 11-40852

(5th Cir. 2005). There is no clear error if the district court’s factual finding is
“plausible in light of the record read as a whole.” Id.
      Section 3B1.2(b) provides for a two-level reduction in a defendant’s offense
level if he was a “minor” participant. The minor-role adjustment applies to
defendants who are only peripherally involved in the crime. Id. at 204. For
purposes of § 3B1.2, a defendant’s participation in the offense is not to be
evaluated with reference to the entire criminal enterprise of which the defendant
was a part. United States v. Garcia, 242 F.3d 593, 598-99 (5th Cir. 2001).
Rather, § 3B1.2 asks whether a defendant’s involvement was minor in relation
to the conduct for which he was held accountable. Id.
      The evidence highlighted by Aranda and contained in the record reflects
that Aranda illegally guided aliens across the Mexican border into the United
States and that, once in the United States, Aranda drove a truck transporting
the illegal aliens. While he may not have been the “mastermind” behind the
conspiracy, Aranda’s roles of guiding illegal aliens into the United States and
driving them to their destination, can hardly be described as peripheral to the
advancement of the illicit activity to which Aranda pleaded guilty – conspiracy
to transport illegal aliens within the United States. See Villanueva, 408 F.3d at
203-04. As a guide and driver, Aranda’s roles were central to the agreement to
transport illegal aliens and clearly “coextensive with the conduct for which he
was held accountable.” Garcia, 242 F.3d at 598-99. Accordingly, the district
court did not clearly err in failing to grant Aranda a minor role adjustment
under § 3B1.2(b).
      The district court’s judgment therefore is AFFIRMED.




                                        2